 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   JERRY DILLINGHAM,                             Case No. 1:18-cv-00579-LJO-EPG (PC)
10                 Plaintiff,                      ORDER ON PLAINTIFF’S MOTION
                                                   FOR ADMINISTRATIVE RELIEF
11         v.
                                                   (ECF NO. 28)
12   F. GARCIA,
                                                   ORDER DIRECTING CLERK TO
13                Defendant.                       SEND PLAINTIFF COPY OF DOCKET
                                                   SHEET
14

15

16          Jerry Dillingham (“Plaintiff”) is a state prisoner proceeding pro se and in forma
17   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983.
18          On March 20, 2019, Plaintiff filed a motion for administrative relief. (ECF No. 28). In
19   the motion, Plaintiff asks for several things. Plaintiff asks that he be provided with a copy of
20   the docket sheet. Plaintiff also asks for Chief Judge Lawrence J. O’Neill to be assigned to the
21   new case he intends to file. Finally, Plaintiff asks for a Court order directing Defendant’s
22   counsel to provide Plaintiff with copies of all cases cited in Defendant’s counsel’s filings.
23   Alternatively, Plaintiff asks for a court order directing staff at Kern Valley State Prison to allow
24   Plaintiff to make copies of three cases per week.
25          Defendant opposes the motion. (ECF No. 34). Defendant argues that the Court does
26   not have jurisdiction to grant Plaintiff’s request regarding photo copying because the request
27   “stem[s] from his attempt to prosecute another action against another party.” (Id. at 2).
28   Additionally, Warden Pfeiffer (the Warden of Kern Valley State Prison) is not a party to this

                                                      1
 1   case, and the requested order is not necessary to aid in the Court’s exercise of its jurisdiction or
 2   for the Court to render judgment in this case.
 3           The Court finds good cause to grant Plaintiff’s request for a copy of the docket sheet,
 4   and will direct the Clerk of Court to send Plaintiff a copy.
 5           As to Plaintiff’s request for Chief Judge Lawrence J. O’Neill to be assigned to the new
 6   case that Plaintiff intends to file, it will be denied without prejudice. New cases are generally
 7   assigned to a random judge. If the new cases is sufficiently related to this case, after the new
 8   case is filed, Plaintiff may file a motion in this case asking for the cases to be related. If
 9   Plaintiff chooses to file such a motion, Plaintiff should explain how the cases are related.
10           As to Plaintiff’s request for copies of relevant cases, the Court will grant the request in
11   part. Plaintiff states that because he is unable to read and write, he needs copies so that he can
12   show the relevant legal authority to the inmates helping him prosecute this case. The inmates
13   helping Plaintiff are not priority library users, and are not allowed to go to the library with
14   Plaintiff. Additionally, a few of the inmates assisting Plaintiff are computer illiterate.
15           While it is not the duty of defense counsel to make copies for Plaintiff, it is also true
16   that Plaintiff requires adequate notice of the relevant law to oppose Defendant’s motions.
17   Providing limited copies of relevant cases does not pose an undue hardship on Defendant and
18   will help ensure an equitable and just process under the exceptional circumstances here.
19           Accordingly, the Court will order Defendants to provide Plaintiff with any case or
20   statute that provides the central rule of law that applies in the motion. Defendants need not
21   include every case cited. It is the Court’s expectation that this will include at least one case or
22   statute and no more than three for any given motion.
23           Given this accommodation among the parties, the Court will not make a blanket order
24   requiring Defendant (or staff at Kern Valley State Prison) to make copies of cases for Plaintiff.
25   If Plaintiff needs copies of cases in the future, he may file another motion, which the Court will
26   take under consideration at that time.
27           Accordingly, based on the foregoing, IT IS ORDERED that:
28               1. Plaintiff’s request for a copy of the docket sheet is granted. The Clerk of Court

                                                       2
 1                 is directed to send Plaintiff a copy of the docket sheet.
 2              2. Plaintiff’s request for Chief Judge Lawrence J. O’Neill to be assigned to the new
 3                 case that Plaintiff intends to file is denied, without prejudice.
 4              3. Plaintiff’s request for copies of relevant cases is granted in part, and denied in
 5                 part without prejudice. Defense counsel shall send Plaintiff the leading cases or
 6                 statutes setting forth the central law relied upon in all motions filed by
 7                 Defendant. This order is limited to no more than three statutes and/or cases per
 8                 motion.
 9
     IT IS SO ORDERED.
10

11
       Dated:     April 24, 2019                               /s/
12                                                       UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     3
